DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3, 4, 7, 10, 11, 13, 15, 17 and 20 of U.S. Patent No. 10,980,045. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,3, 4, 7, 10, 11, 13, 15, 17 and 20 of U.S. Patent No. 10,980,045 encompasses the limitations of claims 1-5, 7-12 and 14 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
Re Claims 1 and 8 of instant application, Claims 1 and 11 of patent ‘045 omit the first and second SCS and slot length of each PUSCHs while the remaining function of receiving PHRs are the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FU et al PG PUB 2021/0289451.
Re Claims 1, 8, FU et al teaches configuring the UE to transmit PHR for plural serving cells [0196] wherein a first serving cell of a first base station (a controller and transceiver) receiving an uplink PHR (a first power headroom report) from the UE in an allocated slot n associated with the first serving cell, See figure 13 [0205]; figure 12 teaches a second serving cell for receiving a second PHR (a second power head room report) in allocated time slots  mn+1 associated with the second serving cell [0208] wherein figures 12 and 13 teaches mn+1 (a first slot of the multiple overlapping slots) of the second serving cell is fully overlapped with the time slot n (the allocated slot) on the first serving cell wherein the first and second PHRs in the uplink transmission are received in the overlapped portion (the allocated slot) on the first serving cell wherein each of the serving cell can support a first type PHR [0111] via higher layer signaling [0114].
Re Claims 2, 9, FU et al teaches figure 13 teaches the first base station is configured with a first PUSCH (physical uplink shared channel transmissions) having a sub-carrier spacing [0108] with a time slot length T [0208]; figure 12 teaches a second PUSCH configured with a different sub-carrier spacing having a time slot length T/m; wherein the first SCS (sub-carrier spacing) is smaller than the second SCS and the first T is larger than T/m slot length wherein based on the uplink allocations, the allocated slots the allocated slot n of the first serving cell overlapping the multiple slots on the second serving cell. 
Re Claims 4, 11, FU et al teaches the first serving cell of the first base station transmitting a scheduling command (an uplink grant) to the UE indicating an uplink allocation for the first uplink transmission. 
Re Claims 5, 12, FU et al teaches mn (the multiple overlapping slots) on the second serving cell, See figure 12, comprises at least mn+1 (the first slot of the at least one slot fully overlapping slot) fully overlaps with the allocated slot n of the first serving cell and starts after (a second time) the starting time (a first time) of the allocated slot n of first serving cell.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al PG PUB 2021/0289451 in view of Lin et al PG PUB 2018/0132197.
 Re Claims 6 and 13, FU et al teaches configuring two serving cells for receiving PHRs from the configured UE but fails to explicitly teach using PHR MAC control element of the uplink transmission in the allocated slot on the first serving cell.  However, Lin et al teaches if the PHR procedure determines at least one PHR has been triggered and if the allocated UL resources can be accommodated, a PHR MAC control element can be configured to support uplink transmission in the allocated slot serving cell, in this case, the first serving cell [0284-0300].  One skilled in the art would have been motivated to have triggered at one PHR using the known PHR MAC control element for power estimation between the serving cells.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al PG PUB 2021/0289451 in view of Siomina PG PUB 2016/0037463.
Re Claims 7 and 14, FU et al teaches the first and second serving cells receiving respective PHR from the UE in the PUSCH but fails to explicitly teach the PHRs indicate a difference between a UE configured maximum uplink transmit power of the serving cell and estimated power for the respective PUSCH.  However, Siomina teaches in LTE, the PHR procedure issued to provide the serving network node (first and second) a difference between the UE maximum transmit power and the estimated power for uplink shared channel [0007].  One skilled in the art would have been motivated to have been consistent with the known LTE standard.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472